Case: 2:19-cv-03291-ALM-EPD Doc #: 43 Filed: 07/26/21 Page: 1 of 2 PAGEID #: 1146




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


FIP REALTY CO., LTD,                            :
                                                : Case No. 2:19-cv-03291
               Plaintiff,                       :
                                                : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                       :
                                                : Magistrate Judge Elizabeth P. Deavers
INGERSOLL-RAND PLC ET AL.,                      :
                                                :
                                                :
               Defendants.                      :


                                            ORDER

       On March 1, 2021, this Court issued an Opinion and Order that granted in part and denied

in part Defendants’ motion for summary judgment (“Summary Judgment Opinion”). (ECF No.

39). Specifically, the Court denied summary judgment on: (1) Plaintiff’s contribution claim under

Section 113(f) of the Comprehensive Environmental Response, Compensation, and Liability Act

of 1980 (“CERCLA”); and (2) Plaintiff’s claim under the Ohio Voluntary Action Program. After

this Court issued its summary judgment ruling, the Supreme Court published its opinion in

Territory of Guam v. United States. 141 S.Ct. 1608 (2021). In Guam, the Supreme Court held that

“[a] settlement of environmental liabilities must resolve a CERCLA-specific liability to give rise

to a CERCLA contribution action under § 113(f)(3)(B).” Id. at 1609. Accordingly, this Court

ORDERS the parties to submit simultaneous briefing as to whether the Court must reconsider any

part of its earlier opinion because of the Guam decision.

       Additionally, in the Summary Judgment Opinion, this Court also held in abeyance the

resolution Plaintiff’s claim for declaratory judgment under Section 113 of CERCLA until the

parties filed supplemental briefing. This Court directed the parties to “address liability for and


                                                1
Case: 2:19-cv-03291-ALM-EPD Doc #: 43 Filed: 07/26/21 Page: 2 of 2 PAGEID #: 1147




allocation of future response costs, both in terms of constitutional and prudential ripeness. They

should also address the degree to which FIP’s claims for future costs satisfies the elements of a

prima facie case.” (ECF No. 39 at 13). The parties have not yet submitted any such supplemental

briefing. Thus, the Court also ORDERS the parties to include briefing on these issues.

       Counsel shall submit simultaneous briefing on the extent to which the Guam decision

impacts the Summary Judgment Opinion and on the outstanding declaratory judgment issues, as

described above. Opening briefs are to be submitted by August 9, 2021. Any reply briefs shall be

submitted by August 16, 2021.

       Finally, on March 23, 2021, Defendants moved to stay this case until after the Supreme

Court issued its decision in the Guam case. (ECF No. 41). This motion is hereby MOOT.

       IT IS SO ORDERED.



                                              _________________________________
                                             ALGENON L. MARBLEY
                                             CHIEF UNITED STATES DISTRICT JUDGE

DATED: July 26, 2021




                                                2
